Exhibit 10.4
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)


EXECUTION VERSION




Sorrento Therapeutics, Inc.
4955 Directors Place
San Diego, California 92121





Irrevocable Standby Letter of Credit


Date of Issuance: September 7, 2018


Reference Number: 1


Applicant:
SCILEX PHARMACEUTICALS INC.
27201 Puerta Real, Suite 235
Mission Viejo, CA 92691
Beneficiary:
SCILEX PHARMACEUTICALS INC.
27201 Puerta Real, Suite 235
Mission Viejo, CA 92691



Ladies and Gentlemen:


We hereby issue this Irrevocable Standby Letter of Credit, with reference number
1 (this “Standby Letter of Credit”), in favor of SCILEX PHARMACEUTICALS INC.
(the “Beneficiary”), at the request and for the account of SCILEX
PHARMACEUTICALS INC. (the “Applicant”), in the maximum aggregate amount of
THIRTY-FIVE MILLION U.S. DOLLARS AND NO CENTS (US$35,000,000.00).


We undertake to honor a demand for payment (a “Demand for Payment”) of the full
amount available under this Standby Letter of Credit, upon presentation of a
draw notice in substantially the form attached as Exhibit 1 to this Standby
Letter of Credit (or any other similar form). The Demand for Payment may be made
in person at our offices, by mail or overnight courier at our address above or
by email at hji@sorrentotherapeutics.com (or such other address or email address
as we shall notify Beneficiary of in writing). It shall not be necessary to
include the original Standby Letter of Credit with any Demand for Payment;
however, the face amount of the Standby Letter of Credit shall be reduced by any
payment made by us in accordance with a Demand for Payment.


We undertake to pay Beneficiary under this Standby Letter of Credit in a single,
lump sum no later than 5:00 pm (New York City time) one (1) business day
following receipt by us of a Demand for Payment. Beneficiary shall receive
payment from us by wire transfer of immediately available funds to the account
identified by Beneficiary on such Demand for Payment (the “Account”).


The expiration date of this Standby Letter of Credit is August 15, 2026. This
Standby Letter of Credit may also be terminated upon presentation of a
termination notice in substantially the form attached as Exhibit 2 to this
Standby Letter of Credit. We shall honor any Demand for Payment presented to us
prior to 11:59 pm (New York City time) on or before the expiration date or date
of termination of this Standby Letter of Credit.


Our undertakings, obligations and agreements under this Standby Letter of Credit
shall not be affected by any change in the business, operations, assets,
liabilities or prospects of the Applicant or any change in ownership of the
Applicant. We have independently, and without reliance on any information
supplied by any other person or entity, taken, and will continue to take,
whatever steps we deem necessary to evaluate the financial condition and affairs
of the Applicant, and no other person or entity shall have any duty to advise us
of information at any time known to it regarding such financial condition or
affairs.


Partial and multiple drawings are not permitted under this Standby Letter of
Credit. The aggregate amount available under this Standby Letter of Credit at
any time shall be the face amount of this Standby Letter of Credit, until drawn.
We undertake to treat any drawing under this Standby Letter of Credit as a
subordinated loan by us to the Applicant on the terms and conditions set forth
in the subordinated promissory note attached as Exhibit 3.


Before the expiration date of this Standby Letter of Credit or a Demand for
Payment is made, at Beneficiary’s request we will issue a replacement standby
letter of credit to Beneficiary, on the same terms as this Standby Letter of
Credit (including all amendments thereto), if Beneficiary either returns the
mutilated Standby Letter of Credit to us or certifies to us that this Standby
Letter of Credit has been lost, stolen or destroyed.


All costs, wire fees and banking charges pertaining to this Standby Letter of
Credit and any Demand for Payment thereunder shall be for our account.


This Standby Letter of Credit may not be amended, restated, supplemented or
otherwise modified without the prior written consent of the Applicant, the
Beneficiary and the holders or beneficial owners of at least 80% in aggregate
principal amount of outstanding Senior Secured Notes due 2026 (the “Notes”)
issued by Beneficiary pursuant to the Indenture dated as of September 7, 2018
(the “Indenture”) among Scilex Pharmaceuticals Inc., Sorrento Therapeutics, Inc.
and U.S. Bank National Association, as trustee and collateral agent (in such
capacity, the “Collateral Agent”).


We acknowledge and agree that the holders and beneficial owners of the Notes,
and their trustees, agents and other representatives (including the trustee and
collateral agent under the Indenture) have third party enforceability rights
under, are third party beneficiaries of, and are entitled to specific
performance of this Standby Letter of Credit. We hereby consent to the
collateral assignment of the Beneficiary’s rights under this Standby Letter of
Credit, including letter of credit rights and, upon the written request of the
Collateral Agent, the right to demand payment under this Standby Letter of
Credit if the applicable conditions for drawing are satisfied and the
Beneficiary fails to make a Demand for Payment.


We hereby submit to the non-exclusive jurisdiction of the federal and state
courts of competent jurisdiction in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Standby Letter
of Credit or the transactions contemplated hereby


This Standby Letter of Credit is issued subject to the International Standby
Practices 1998 (ISP98), International Chamber of Commerce Publication No. 590.
For matters not addressed by ISP98, this Standby Letter of Credit is governed by
and construed in accordance with the laws of the state of New York, without
regard to conflicts of laws principles, provided that, in the event of any
conflict between ISP98 and New York law, ISP98 shall control.
Very truly yours,
SORRENTO THERAPEUTICS, INC.


By: /s/ Henry Ji, Ph.D.    
Name: Henry Ji, Ph.D.
Title: President, Chief Executive Officer and Chairman of the Board



Exhibit 1 to
Standby Letter of Credit


DRAW NOTICE


Drawn under Irrevocable Standby Letter of Credit
with reference number 1, dated September 7, 2018


Sorrento Therapeutics, Inc.
4955 Directors Place
San Diego, CA 92121
Attention: Chief Executive Officer


Ladies and Gentlemen:


The undersigned officer of Scilex Pharmaceuticals Inc. (“Scilex”) hereby makes a
demand for payment from Sorrento Therapeutics, Inc. (“L/C Issuer”) with respect
to its Irrevocable Standby Letter of Credit with reference number 1, dated
September 7, 2018 (the “Standby Letter of Credit”), issued in favor of Scilex.
Capitalized terms appearing herein without definition are used with the
respective meanings ascribed thereto in the Standby Letter of Credit or, if not
defined therein, in the Indenture referred to in the Standby Letter of Credit.


In connection with this demand for payment, the undersigned officer of Scilex
hereby certifies that:


(A)    Scilex hereby draws upon the Letter of Credit in a single lump-sum amount
equal to US$35,000,000; and


[Use one or more of the following forms of paragraph B, as applicable]


[(B1)    Scilex has failed to hold, as of the end of the most recently ended
calendar month, at least US$35,000,000 in (i) Cash Equivalents in the Collateral
Account and (ii) aggregate unrestricted Cash Equivalents in bank accounts other
than the Collateral Account.]
or
[(B2)    The actual cumulative Net Sales (but only in respect of the United
States) of ZTlido™ (lidocaine topical system 1.8%) from September 7, 2018
through December 31, 2021 are less than US$[…***…];]
or
[(B3)    The actual cumulative Net Sales (but only in respect of the United
States) of ZTlido™ (lidocaine topical system 1.8%) for calendar year 2022 are
less than US$[…***…];]
or
[(B4)    The actual cumulative Net Sales (but only in respect of the United
States) of ZTlido™ (lidocaine topical system 1.8%) for calendar year 2023 are
less than US$[…***…];]
or
[(B5)    The actual cumulative Net Sales (but only in respect of the United
States) of ZTlido™ (lidocaine topical system 1.8%) for calendar year 2024 are
less than US$[…***…];]
or
[(B6)    The actual cumulative Net Sales(but only in respect of the United
States) of ZTlido™

(lidocaine topical system 1.8%) for calendar year 2025 are less than
US$[…***…];]


and


(C)    You are directed to make payment of this drawing to the following account
(the “Account”)


Bank Name:
Account Number:
ABA Number:
Account Name:
Reference:


and


(D)    the Collateral Agent has a perfected security interest in the Account,
and the Account is subject to the Control (as defined in the Collateral
Agreement) of the Collateral Agent pursuant to an Account Control Agreement (as
defined in the Collateral Agreement); and


(E)    Enclosed or attached is a copy of the executed subordinated promissory
note attached as Exhibit 3 to the Standby Letter of Credit (the “Promissory
Note”) that is currently in effect and that provides that the maturity date will
be not less than eight (8) years from the date hereof; and


(F)    Scilex agrees to surrender to the L/C Issuer the original Standby Letter
of Credit and Promissory Note promptly upon receipt of the face amount of the
Standby Letter of Credit, but the failure to do so shall not impair the validity
or effectiveness of this demand for payment or, once such payment is made as
provided herein, the Promissory Note; and


(G)    Scilex is simultaneously providing a copy of this demand for payment to
the Trustee.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Draw Notice
this _____ day of _______________, 20__.




SCILEX PHARMACEUTICALS INC.


By:    
Name:
Title:

Exhibit 2 to
Standby Letter of Credit


TERMINATION NOTICE




Sorrento Therapeutics, Inc.
4955 Directors Place
San Diego, CA 92121
Attention: Chief Executive Officer


Ladies and Gentlemen:


The undersigned officer of Scilex Pharmaceuticals Inc. (“Scilex”) hereby
notifies Sorrento Therapeutics, Inc. (“L/C Issuer”) that Scilex is terminating
the L/C Issuer’s Irrevocable Standby Letter of Credit with reference number 1,
dated September 7, 2018 (the “Standby Letter of Credit”), issued in favor of
Scilex. Capitalized terms appearing herein without definition are used with the
respective meanings ascribed thereto in the Standby Letter of Credit or, if not
defined therein, in the Indenture referred to in the Standby Letter of Credit.


In connection with this termination notice, the undersigned officer of Scilex
hereby certifies that:


(A)    Scilex is simultaneously providing a copy of this termination notice to
the Trustee; and


[Use only one of the following forms of paragraph B, as applicable]


[(B1)    Scilex has drawn on the Standby Letter of Credit, the L/C Issuer has
made payment in full of US$35,000,000 to the Account and the executed
subordinated promissory note attached as Exhibit 3 to the Standby Letter of
Credit is effective.]


[(B2)    the Standby Letter of Credit has not been drawn and may be terminated
effective immediately; and]


[Only if paragraph B2 is used, use one (or more) of the following forms of
paragraph C, as applicable]


[(C1)    the Notes have been indefeasibly repaid in full in cash.]
or
[(C2)    actual Net Sales (but only in respect of the United States) of the
Product in calendar year 20__ equaled or exceeded US$[…***…]].]
or
[(C3)    (i) 180 days has elapsed since Scilex consummated an initial public
offering on a Major International Stock Exchange (as defined below) that results
in Scilex having a market capitalization equal to or in excess of US$200,000,000
at the time of such consummation; (ii) Scilex’s market capitalization has not
fallen below US$125,000,000 at any time within such 180-day period, based on the
average of the 30 trading day volume-weighted average price of Scilex’s common
stock for 10 consecutive trading days on such Major International Stock
Exchange; and (iii) such initial public offering raised at least US$75,000,000
of net proceeds to Scilex. “Major International Stock Exchange”

means the New York Stock Exchange, The Nasdaq Stock Market, the London Stock
Exchange, the Toronto Stock Exchange, the Hong Kong Stock Exchange, Euronext
Paris or the Deutsche Börse.]
or
[(C4)    the Standby Letter of Credit has been replaced with another letter of
credit in form and substance, including as to the identity and creditworthiness
of the issuer of such letter of credit, reasonably acceptable to the holders of
at least 80% in aggregate principal amount of outstanding Notes.]




IN WITNESS WHEREOF, the undersigned has executed and delivered this Termination
Notice this _____ day of _______________, 20__.




SCILEX PHARMACEUTICALS INC.


By:    
Name:
Title:







Exhibit 3 to
Standby Letter of Credit


SORRENTO THERAPEUTICS, INC., BY ITS ACCEPTANCE OF THIS SUBORDINATED PROMISSORY
NOTE, CONSENTS TO THE SUBORDINATION PROVIDED HEREIN AND AGREES THAT IT WILL BE
BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE SUBORDINATION PROVISIONS
HEREIN.


SUBORDINATED PROMISSORY NOTE


US$35,000,000    ________________, 20__
FOR VALUE RECEIVED, the undersigned, SCILEX PHARMACEUTICALS INC., a Delaware
corporation (the “Borrower”), unconditionally promises to pay to SORRENTO
THERAPEUTICS, INC., a Delaware corporation (the “Lender”), the principal sum of
THIRTY-FIVE MILLION U.S. DOLLARS (US$35,000,000) pursuant to the terms hereof.
This subordinated promissory note (this “Promissory Note”) has been issued in
connection with that certain (a) Irrevocable Standby Letter of Credit with
reference number 1, dated September 7, 2018 (the “Standby Letter of Credit”),
issued by the Lender, as Issuer, in favor of the Borrower, as Beneficiary and
(b) Indenture dated as of September 7, 2018 (“Indenture”) among Borrower, as
Issuer, Lender, as Guarantor, and U.S. Bank National Association, as Trustee and
as Collateral Agent. Capitalized terms appearing herein without definition are
used with the respective meanings ascribed thereto in the Standby Letter of
Credit or, if not defined therein, in the Indenture.
The outstanding principal hereof shall be payable at the principal office of the
Lender no earlier than eight (8) years from the date hereof, and no prepayments,
whether partial or total, shall be made prior to such date. Payment of principal
shall be made without set-off or counterclaim in Dollars in same day or
immediately available funds. No cash interest shall be due on the outstanding
principal amount of this Promissory Note.
The indebtedness evidenced by this Promissory Note is subordinate in right to
payment to all Obligations of the Borrower under the Indenture and all renewals,
extensions, refinancings or refundings of any such Obligations. Prior to the
date on which all Obligations of the Borrower under the Indenture are
indefeasibly paid in full in cash, the Borrower shall not make, and the Lender
shall not accept, any payment, repayment or prepayment of any principal hereof
or any other consideration or thing of value as any payment, repayment or
prepayment of principal. The subordination provision contained herein is for the
direct benefit of, and may be enforced by, any holder of the Securities and,
except as provided herein, may not be terminated, amended or otherwise revoked
until the Securities have been indefeasibly repaid in full and the Indenture
terminated in accordance with its terms.
The indebtedness evidenced by this Promissory Note shall at no point be secured
by any assets of the Borrower.
The proceeds of this Promissory Note shall not be used by the Borrower to pay
any dividend or make any other distribution on account of the Borrower’s Equity
Interests.
This Promissory Note may not be amended, restated, supplemented or otherwise
modified without the prior written consent of the Borrower, the Lender, and the
holders or beneficial owners of at least 80% in aggregate principal amount of
outstanding Securities.
The undersigned hereby waives presentment for payment, demand, protest and
notice of dishonor.
THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


SCILEX PHARMACEUTICALS INC.


By:    
Name:
Title:





